DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an evaluation unit specifying a selected feature quantity being selected from one or a plurality of feature quantities for an analysis target included in an analysis group, and evaluating, based on a combination of the selected feature quantities between different analysis groups, whether the analysis targets between a plurality of the analysis groups match; and a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In this case, a person can look at a picture to determine if there is a match with another picture – i.e. a person can look at a photo of a person or a car and identify it as a person or car. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 only cites “an evaluation unit” and claim 10 a program. These are recited at a high-level of 
Claims 5-8 are also directed to an abstract idea. A feature quantity can just be a user looking at a picture and making a determination about the size or color of an object. A moving image can just mean a user can watch a video and decide if there is a moving object such as a car or a stationary object such as a building in the video. 
Claims 2-4 are NOT rejected under 35 USC 101, as these claims present additional claim elements that appear to be sufficiently more, that would preclude just a user making a fast judgement looking at an image or video.
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 1-8 are additionally rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals or directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  In particular, the specification does not exclude transitory signals when describing the computer equipment used to perform the steps. Further, the claim would normally be interpreted under 35 USC 112f/6th, however, the unit in the specification could be a program signal (“Herein, the computer-readable recording medium refers to a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, and the like”) [“and the like” leaves this open ended to transitory signals]. Examiner recommends amending claim 1 to “a processor configured to” as this will both solve the 35 USC 101 program problem and prevent a 35 USC 112f/6th interpretation as well. It is noted however, that the abstract idea 101 will still stand, and further amendment will also be needed to overcome that issue.
Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue. Again, the abstract idea 101 will still stand when this 101 issue is overcome, and further amendment will also be needed to overcome that issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1).

Regarding claims 1, 9 and 10, Heisele et al. disclose a match determination device, comprising, a match determination method, comprising, and a storage medium that stores a program causing a computer of a match determination device to function as: an evaluation unit specifying a selected feature quantity being selected from one or a plurality of feature quantities for an analysis target included in an analysis group (extracts local image features (tokens) around these interest points, abstract, additional specific features such as color, make, and model, [0026], system could be trained to generally recognize human faces (e.g., eyebrows, eyes, nose, and mouth) and/or the human form (e.g., body types and clothing styles), [0029], “In any case, the method continues with computing 540 one or more interest points in the target image, and extracting 545 image feature (tokens) from pixel data around the and evaluating, based on a combination of the selected feature quantities between different analysis groups, whether the analysis targets between a plurality of the analysis groups match (comparing tokens of the target image with tokens in the model tree to identify matches, [0006], grouping the matched tokens into groups, and computing a group token to represent each group. The system also includes a model tree builder module for building a model tree using the group tokens, where each node of the tree represents an object model, [0008], Tokens (from two or more training image) that match are grouped, with each group being represented by a "group token" (e.g., mean of tokens in the group or simply the sole token in the group), [0020], Each group of matched tokens refers to a list of images, which is matched by that particular group. As previously explained, each group is represented by a "group token," which can be computed as the mean of the tokens (average token) in a group, [0038]) and a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match (a hypothesis verification module for determining if a token match threshold is satisfied, [0008], system could be trained on mug shots of potential robbery suspects, and the target images provided to module 110 could be frames of surveillance video of a robbery (in effort to match the actual robber caught on video with a known suspect), [0029], If the ratio is below a certain threshold (e.g., 0.8), then accept the match (i.e., the token is matched to its nearest neighbor token). Otherwise, if threshold is not satisfied, then there is no match for the given token, [0037], Step A: From the set of parent node tokens, identify the subset of node tokens that has the most common matches amongst the parent node images. If two subsets have the same number of common matches, the subset that is larger (with regard to the number of tokens) can be picked, [0041], determine if a token match threshold is satisfied. In one particular embodiment, a valid hypothesis is obtained if a minimum 

Heisele et al. do not use the exact same terms as the applicant, namely “a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match”. It would have been obvious at the time of filing to one of ordinary skill in the art that Heisele et al. include a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match, as groups of tokens are matched, a match threshold is specified, and the hypothesis can be whether or not the object is the object in the database (i.e. as in the example of robbery suspects).

Regarding claim 2, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit generates, for each of the analysis groups, a hierarchy structure based on a degree of similarity between a plurality of feature quantities for an analysis target included in the analysis group, evaluates matching between feature quantities each indicating a node in a first hierarchy indicating a hierarchy following each highest node in a hierarchy structure of the analysis group, performs, on a lower node in order, processing of evaluating matching between feature quantities in a hierarchy structure of the 

Regarding claim 5, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit determines, based on an attribute included in the feature quantity, a feature quantity of an analysis target included in the analysis group, and uses the feature quantity for evaluating whether the analysis targets match (extracts local image features (tokens) around these interest points, abstract, additional specific features such as color, make, and model, [0026], system could be trained to generally recognize human faces (e.g., eyebrows, eyes, nose, and mouth) and/or the human form (e.g., body types and clothing styles), [0029], “In any case, the method continues with computing 540 one or more interest points in the target image, and extracting 545 image feature (tokens) from pixel data around the interest points”, [0066]).

Regarding claim 6, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit evaluates whether the analysis targets match, based on a plurality of different feature quantities included in the feature quantity (In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model tree hierarchy may include one node that includes an object model for two-door vehicles and another node that includes an object model for four-door vehicles. Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) as applied to claim 1 above, further in view of Liu (US 20150356129 A1) [same assignee, published >1year US filing].

Regarding claim 3, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose the evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, the hierarchy structure based on a degree of similarity, specifies a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure as the selected feature quantity, and evaluates that the selected feature quantities match, and the determination unit determines that the analysis target indicated by a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating the predetermined match evaluation threshold value in the hierarchy structure is a same target (The specificity of the object model of each node increases as the hierarchal layers increase away from the root node. For instance, assume the system is for recognizing vehicles. In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model 

Liu teaches an evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, the hierarchy structure based on a degree of similarity, specifies a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure as the selected feature quantity, and evaluates that the selected feature quantities match, and the determination unit determines that the analysis target indicated by a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating the predetermined match evaluation threshold value in the hierarchy structure is a same target  (An index generating device (100) comprises: an index generating unit (101) which uses an interdata similarity degree which is computed by a similarity computation unit (105) to generate an index which includes a lower order node, and a higher order node which includes an entry having a link relation with the lower order node and indicating representative data having a similarity degree with data indicated by an entry in the lower order node greater than or equal to a similarity threshold value appended to the link relation; and a threshold setting unit (102) which sets the similarity threshold to a value which increases the further down the hierarchy, abstract, “A first aspect relates to an index generating device that generates an index in which a plurality of nodes each of which includes at least one entry that indicates a datum that becomes an index object are hierarchized. The index generating device according to the first aspect includes an index generating unit that, using a similarity degree between data computed by a similarity computation unit, generates the index that includes a lower order node and a higher order node 

Heisele et al. and Liu are in the same art of hierarchical model structures for data comparison (Heisele et al., abstract; Liu, abstract). The combination of Liu with Heisele et al. will enable the use of an ascending order. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ordering of Liu with the invention of Heisele et al. as this was known at the time of filing, the combination would have predictable results, and as Liu indicates “by using the index generated by this exemplary embodiment, computational complexity of the search (the number of times of calculating the similarity degree) can be reduced” ([0065]) indicating the computational benefit when combined with the invention of Heisele et al..

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) as applied to claim 1 above, further in view of Bariya et al. (“Scale-Hierarchical 3D Object Recognition in Cluttered Scenes”, 2010).

Regarding claim 4, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose the evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, a hierarchy structure based on a degree of similarity, specifies feature quantity information in a same analysis group among pieces of feature quantity information of nodes included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure, and generates a group partial hierarchy structure by the feature quantity information in the same analysis group for each of the analysis groups, the evaluation unit evaluates matching between the analysis groups of each feature quantity indicating a node in a first hierarchy indicating a hierarchy following a highest node in a group partial hierarchy structure for each of the analysis groups, performs, on a lower node in order, an evaluation of matching between the analysis groups by a feature quantity of each piece of feature quantity information in a next hierarchy connected to each piece of feature quantity information in the first hierarchy that matches in the evaluation, and specifies, in a predetermined hierarchy, the selected feature quantity indicating a feature quantity whose degree of similarity to another analysis group is equal to or more than a predetermined threshold value, and the determination unit specifies, when each feature quantity indicating a node in the predetermined hierarchy in a group partial hierarchy structure 

Bariya et al. teach based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, a hierarchy structure based on a degree of similarity, specifies feature quantity information in a same analysis group among pieces of feature quantity information of nodes included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure, and generates a group partial hierarchy structure by the feature quantity information in the same analysis group for each of the analysis groups, the evaluation unit evaluates matching between the analysis groups of each feature quantity indicating a node in a first hierarchy indicating a hierarchy following a highest node in a group partial hierarchy structure for each of the analysis groups, performs, on a lower node in order, an evaluation of matching between the analysis groups by a feature quantity of each piece of feature quantity information in a next hierarchy connected to each piece of feature quantity information in the first hierarchy that matches in the evaluation, and specifies, in a predetermined hierarchy, the selected feature quantity indicating a feature quantity whose degree of similarity to another analysis group is equal to or more than a predetermined threshold value, and the determination unit specifies, when each 
level of the tree, p1661
    PNG
    media_image1.png
    523
    399
    media_image1.png
    Greyscale
).

Heisele et al. and Bariya et al. are in the same art of hierarchical model structures for data comparison (Heisele et al., abstract; Bariya et al., abstract). The combination of Bariya et al.  with Heisele et al. will enable the use of an ascending order. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ordering of Bariya et al. with the invention of Heisele et al. as this was known at the time of filing, the combination would have predictable results, and as Bariya et al. indicate “The method exploits the added information in a hierarchical coarse-to-fine manner that lets it cull the space of all potential correspondences ..

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) as applied to claim 1 above, further in view of Bamba (US 20170345162 A1).

Regarding claim 7, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose a tracking unit specifying the analysis target, based on a moving body included in a moving image (The object can be included in any type of scene, whether static (e.g., both system and objects are stationary) or dynamic (e.g., system and/or objects move, and/or objects are added/removed), [0020]), however, another reference is added to make this explicit.

Bamba teaches a tracking unit specifying the analysis target, based on a moving body included in a moving image (“A video processing apparatus is directed to appropriately associating a plurality of objects in an image. A target detection unit detects a position of a region of a tracking target included in a video image. A specific object detection unit detects a position of a specific object included in the video image. The specific object has a predetermined feature. An association unit associates the region of the tracking target with the specific object based on a relative position between the position of the region of the tracking target detected by the target  If the degree of confidence of tracking calculated in step S410 is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state. In step S407, the target object tracking unit 307 similarly calculates a degree of confidence of tracking. If the calculated degree of confidence of tracking is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state, [0043]).

Heisele et al. and Bamba are in the same art of object detection and recognition (Heisele et al., abstract; Bamba, abstract). The combination of Bamba with Heisele et al. will enable the use of a moving object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the region movement of Bamba with the invention of Heisele et al. as this was known at the time of filing, the combination would have predictable results, and as Bamba 

Regarding claim 8, Heisele et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose a specific object detection unit specifying a specific object being the analysis target from a moving image (The object can be included in any type of scene, whether static (e.g., both system and objects are stationary) or dynamic (e.g., system and/or objects move, and/or objects are added/removed), [0020], Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and model, [0026]) however, another reference is added to make this explicit.

Bamba teaches a specific object detection unit specifying a specific object being the analysis target from a moving image (“A video processing apparatus is directed to appropriately associating a plurality of objects in an image. A target detection unit detects a position of a region of a tracking target included in a video image. A specific object detection unit detects a position of a specific object included in the video image. The specific object has a predetermined feature. An association unit associates the region of the tracking target with the specific object based on a relative position between the position of the region of the tracking target detected by the target detection unit and the position of the specific object detected by the specific object detection unit”, abstract, In step S404, the determination unit 306 determines whether there is a moving object to be tracked in the target frame image. If there is a moving object to be tracked in the target frame image (YES in step S404), the processing 

Heisele et al. and Bamba are in the same art of object detection and recognition (Heisele et al., abstract; Bamba, abstract). The combination of Bamba with Heisele et al. will enable the use of a moving object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the region movement of Bamba with the invention of Heisele et al. as this was known at the time of filing, the combination would have predictable results, and as Bamba indicate this improves tracking accuracy ([0050]) indicating the improved accuracy when combined with the invention of Heisele et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661